Exhibit 10.35

 

Non-Qualified Stock Option Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Participant and Assured Guaranty Ltd. (the “Company”):

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Non-Qualified
Stock Option Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)           The “Participant” is                             .

 

(b)           The “Grant Date” is                             .

 

(c)           The number of “Covered Shares” shall be                    shares
of Stock.

 

(d)           The “Exercise Price” is $                    per share.

 

Other words and phrases used in this Agreement are defined pursuant to paragraph
17 or elsewhere in this Agreement.

 

2. Non-Qualified Stock Option. This Agreement specifies the terms of the option
(the “Option”) granted to the Participant to purchase the number of Covered
Shares of Stock at the Exercise Price per share as set forth in paragraph 1. The
Option is not intended to constitute an “incentive stock option” as that term is
used in Code section 422.

 

--------------------------------------------------------------------------------


 

3. Date of Exercise. Subject to the limitations of this Agreement, each
Installment of Covered Shares of the Option shall be exercisable on and after
the Vesting Date for such Installment as described in the following schedule
(but only if the Date of Termination has not occurred before the Vesting Date):

 

INSTALLMENT

 

VESTING DATE APPLICABLE
TO INSTALLMENT

1/3 of Covered Shares

 

One year anniversary of the Grant Date

1/3 of Covered Shares

 

Two year anniversary of the Grant Date

1/3 of Covered Shares

 

Three year anniversary of the Grant Date

 

Notwithstanding the foregoing provisions of this paragraph 3, the Option shall
become vested and exercisable as follows:

 

(a)           The Option shall become fully exercisable upon the Date of
Termination, if the Date of Termination occurs by reason of the Participant’s
death or Disability.

 

(b)           The Option shall become fully exercisable upon a Change in Control
that occurs on or before the Date of Termination.

 

The Option may be exercised on or after the Date of Termination only as to that
portion of the Covered Shares for which it was exercisable immediately prior to
(or became exercisable on) the Date of Termination. Notwithstanding the
foregoing provisions of this paragraph 3, as of the Participant’s Date of
Termination for Cause, the Option shall be canceled as to any Covered Shares as
to which it has not previously been exercised.

 

4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be the earliest to occur of:

 

(a)           the ten-year anniversary of the Grant Date;

 

(b)           if the Participant’s Date of Termination occurs by reason of death
or Disability, the three-year anniversary of such Date of Termination;

 

(c)           if the Participant’s Date of Termination occurs for Cause, the
Date of Termination;

 

(d)           if the Participant’s Date of Termination occurs by reason of the
Participant’s Retirement, the ten-year anniversary of the Grant Date; or

 

2

--------------------------------------------------------------------------------


 

(e)           if the Participant’s Date of Termination occurs for any reason
other than those listed in subparagraph (b), (c), or (d) of this paragraph 4,
the 90 day anniversary of such Date of Termination.

 

5. Method of Option Exercise. Subject to this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. Such notice shall specify the number of shares of Stock which the
Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Payment shall be by cash or by check payable to the Company. Except as otherwise
provided by the Committee before the Option is exercised: (i) all or a portion
of the Exercise Price may be paid by the Participant by delivery of shares of
Stock owned by the Participant and acceptable to the Committee having an
aggregate Fair Market Value (valued as of the date of exercise) that is equal to
the amount of cash that would otherwise be required; and (ii) the Participant
may pay the Exercise Price by authorizing a third party to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise. The Option
shall not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or Federal securities laws or the rules
and regulations of any securities exchange on which the Stock is traded. If the
Company makes such a determination, it shall use all reasonable efforts to
obtain compliance with such laws, rules and regulations. In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.

 

6. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).

 

7. Transferability. Except as otherwise provided by the Committee, the Option is
not transferable other than as designated by the Participant by will or by the
laws of descent and distribution, and during the Participant’s life, may be
exercised only by the Participant.

 

8. Cancellation and Rescission of Options.

 

(a)           The Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict the Option at any time if the Participant engages in any
“Detrimental Activity.”

 

3

--------------------------------------------------------------------------------


 

(b)           Upon exercise of the Option, the Participant shall certify, to the
extent provided by the Committee, in a manner acceptable to the Committee, that
the Participant is not engaging and has not engaged in any Detrimental Activity.
In the event a Participant has engaged in any Detrimental Activity prior to, or
during the six months after, any exercise of the Option, such exercise may be
rescinded by the Committee within two years thereafter. In the event of any such
rescission, the Participant shall pay to the Company the amount of any gain
realized as a result of the rescinded exercise, in such manner and on such terms
and conditions as may be required, and the Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Participant by the
Company and/or Subsidiary.

 

9. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form and at such
time as the Committee shall require. If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Cause or Detrimental Activity, and if the Participant fails to
provide such information, the Committee may conclude that the Participant is not
in compliance with such requirements.

 

4

--------------------------------------------------------------------------------


 

11. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

12. Not An Employment Contract. The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

 

13. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

14. Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
the Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.

 

15. No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

16. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

17. Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)           Cause. The term “Cause” shall mean (i) the rendering of services
for any organization or engaging directly or indirectly in any business which is
or becomes competitive with the Company or the Subsidiaries (including, without
limitation, AMBAC Financial Group Inc., CIFG Group, Financial Guaranty Insurance
Company, Financial Security Assurance Inc., MBIA, Inc. and Radian Group Inc.),
or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company or the Subsidiaries; (ii) the disclosure to
anyone outside the Company or the Subsidiaries, or the use in other than the
Company’s or the Subsidiaries’ business, without prior written authorization
from the Company or the Subsidiaries, of any confidential information or
material, relating to the business of the Company or the Subsidiaries, acquired
by the Participant either during or

 

5

--------------------------------------------------------------------------------


 

after employment with the Company or the Subsidiaries; (iii) a violation of any
rules, policies, procedures or guidelines of the Company or the Subsidiaries,
including but not limited to the Company’s business conduct guidelines; (iv) any
attempt directly or indirectly to induce any employee of the Company to be
employed or perform services elsewhere or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of the Company; (v) the Participant being convicted of, or entering a
guilty plea with respect to, a crime, whether or not connected with the Company;
or (vi) any other conduct or act determined to be injurious, detrimental or
prejudicial to any interest of the Company.

 

(b)           Change in Control. The term “Change in Control” shall be defined
as set forth in the Plan.

 

(c)           Date of Termination. A Participant’s “Date of Termination” means,
with respect to an employee, the date on which the Participant’s employment with
the Company and Subsidiaries terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant’s transfer of employment between the Company
and a Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant’s termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

(d)           Detrimental Activity. The term “Detrimental Activity” shall mean
the occurrence of actions described in clause (i) (relating to competition),
(ii) (relating to confidentiality), or (iv) (relating to solicitation), all as
set forth under the definition of “Cause” above.

 

(e)           Director. The term “Director” means a member of the Board of
Directors of Assured Guaranty Ltd., who may or may not be an employee of the
Company or a Subsidiary.

 

(f)            Disability. The Participant shall be considered to have a
“Disability” during the period in which the Participant is unable, by reason of
a medically determinable physical or mental impairment, to engage in any
substantial gainful activity, which condition, in the opinion of a physician
selected by the Committee, is expected to have a duration of not less than 120
days.

 

6

--------------------------------------------------------------------------------


 

(g)           Retirement. “Retirement” of a Participant shall mean with respect
to an employee of the Company or a Subsidiary, the occurrence of a Participant’s
Date of Termination with the consent of the Participant’s employer after the
Participant has completed five years of service and attained age 55. For
purposes of this definition, years of service shall be determined in accordance
with rules established by the Committee, and shall take into account service
with the Company and its Subsidiaries, as well as service with ACE Limited and
its subsidiaries occurring prior to the initial public offering of stock of the
Company.

 

(h)           Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.

 

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

Assured Guaranty Ltd.

 

 

By:

James Michener

 

Its:

General Counsel

 

 

 

Participant:

 

 

 

7

--------------------------------------------------------------------------------